internal_revenue_service department of the treasury number release date index numbers re washington dc person to contact telephone number refer reply to cc psi b09-plr-169432-02 date date legend taxpayer taxpayer trust company partnership accounting firm law firm attorney son son son date year year year year year plr-169432-02 year year year x dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dear this is in response to your authorized representative’s letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make allocations of taxpayer 1’s and taxpayer 2's generation-skipping_transfer gst tax exemptions the facts and representations submitted are summarized as follows accounting firm has provided income_tax and estate_planning services for taxpayer and taxpayer since year law firm has provided legal services including estate_planning services to taxpayer and taxpayer since year on date taxpayer and taxpayer established trust an irrevocable_trust to benefit their descendants article two of the trust provides that the trust corpus shall be divided into three equal shares one share for the benefit of son one share for the benefit of son and one share for the benefit of son article three sec_3_1 provides that during son 1's life all income shall be distributed annually to son at son 1's death the income shall be distributed to son 1's wife until she becomes deceased or remarries son 1's trust shall terminate upon the earliest of a the date when both son is deceased and son 1's wife is either deceased or has remarried or b the date all of the shares of company held by son 1's trust are sold and son is living at the time of the sale upon the termination of son 1's trust all properties remaining in son 1's trust shall be distributed as follows if son is living at the time of termination all properties shall be distributed to son if son is not living at the time of termination all properties remaining shall be distributed one-half to son 2's trust and one-half to son 3's trust provided if at the time plr-169432-02 of the distribution son is deceased all of the distribution shall be made to son 3's trust article sec_3_2 provides that during son 2's life all income shall be distributed to son annually son 2's trust shall terminate upon the earliest of a the date when son is deceased or b the date all of the shares of company held by the trustees of son 2's trust are sold and son is living at the time of the sale upon the termination of son 2's trust all properties remaining in son 2's trust shall be distributed as follows if son is living at the time of termination all properties shall be distributed to son if son is not living at the time of termination all properties remaining shall be distributed one-half to son 1's trust and one-half to son 3's trust provided if at the time of the distribution son is deceased all of the distribution shall be made to son 3's trust article sec_3_3 provides that during son 3's life all income shall be distributed to son annually at son 3's death the income shall be distributed to son 3's wife until she becomes deceased or remarries if son 3's trust continues after son is deceased and son 3's wife is either deceased or remarries the trustees shall thereafter distribute all income received equally to son 3's two children or the survivor thereof son 3's trust shall terminate upon the earliest of a the date when all of the shares of company held in son 3's trust have been sold son is deceased son 3's wife is either deceased or has remarried and their children are years or more or b the date all of the shares of company held in son 3's trust are sold and son is living at the time of the sale upon the termination of son 3's trust all properties remaining in son 3's trust shall be distributed as follows if son is living at the time of termination all properties shall be distributed to son if son is not living at the time of termination and son 3's wife is either deceased or has remarried all properties remaining shall be distributed equally to son 3's two children or the survivor thereof article three sec_3_5 provides that if both of son 3's children become deceased prior to the date that one or both of them would have received a distribution of corpus from one or more of the three trusts the share of corpus which would have been distributed to one or both of them shall be distributed a if either or both of son 3's children leaves a child or children surviving him or her at the time of distribution the distribution shall be made to those surviving children share and share alike b if neither of son 3's children leave children the distribution shall be made as follows i one-half to son if he is surviving at the time of distribution and one-half to son if he is surviving at the time of distribution or all to the survivor thereof ii if neither son or son are living at the time of the distribution one-half to the then living heirs-at-law of taxpayer and one-half to the then living heirs-at-law of taxpayer taxpayer and taxpayer each contributed x shares of company to trust in year the value reported for each of the gifts of x shares was dollar_figurea taxpayer and taxpayer each timely filed a form_709 united_states gift and generation-skipping_transfer_tax return reporting the year gifts the year gift_tax returns were prepared by attorney a member of law firm on each of the gift_tax returns law firm plr-169432-02 inadvertently failed to allocate or to advise taxpayer and taxpayer to allocate a portion of their gst tax exemptions to the gifts to trust in year taxpayer and taxpayer each made gifts to trust of partnership units with a reported value of dollar_figureb in year taxpayer and taxpayer each made gifts to trust of partnership units with a reported value of dollar_figurec in year taxpayer and taxpayer each made gifts to trust of partnership units with a reported value of dollar_figured in year taxpayer and taxpayer each made gifts to trust of partnership units with a reported value of dollar_figuree in year taxpayer and taxpayer each made gifts to trust of partnership units with a reported value of dollar_figuref taxpayer and taxpayer each timely filed form sec_709 reporting the year year year year and year gifts all of the form sec_709 prepared for taxpayer and taxpayer for year year year year and year were prepared by accounting firm in preparing the gift_tax returns for year through year accounting firm inadvertently failed to allocate or to advise taxpayer and taxpayer to allocate a portion of their gst tax exemptions to the gifts to trust law firm recently discovered the failure to allocate a portion of taxpayer 1’s and taxpayer 2's gst tax exemptions on the form sec_709 taxpayers have requested the following rulings an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 to make allocations of taxpayer 1’s and taxpayer 2's gst tax exemptions for the transfers to trust in year year year year year and year and that such allocations shall be based on the value of the property transferred to trust as of the date of the original transfers sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or plr-169432-02 before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal revenue plr-169432-02 bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer and taxpayer are granted an extension of time of days from the date of this letter to make allocations of taxpayer 1’s and taxpayer 2's available gst tax exemptions with respect to taxpayer 1’s and taxpayer 2's transfers to trust in year year year year year and year the allocations will be effective as of the date of the transfers to trust and the value of the transferred property for purposes of determining the inclusion_ratio of each gst_trust will be the gift_tax value of the transferred property the allocations should be made on supplemental form sec_709 united_states gift and generation-skipping_transfer_tax returns and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form sec_709 two copies are enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of the property transferred to the trusts plr-169432-02 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
